Citation Nr: 0935348	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
October 1966.  The Veteran also had a subsequent period on 
unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record does not show that the Veteran has been diagnosed with 
peripheral neuropathy in either lower extremity at any time 
during the pendency of the appeal. 


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was not 
incurred or aggravated during military service or by a 
service connected disability.   38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Next, the Board finds that the notice provided the Veteran in 
July 2005 and March 2006 letters, prior to the March 2006 
rating decision, along with the notice provided him in June 
2006 and February 2008, satisfies VA's 38 U.S.C.A. § 5103(a) 
notice requirement prior to the initial adjudication of the 
claim including notice regarding effective dates and 
disability ratings as per the United States Court of Appeals 
for Veterans Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  To the extent that the Veteran was 
not provided adequate 38 U.S.C.A. § 5103(a) notice prior to 
the initial adjudication of his claim, subsequently providing 
him with this notice followed by a readjudication of the 
claim in the April 2008 supplemental statement of the case 
"cures" any timing problem associated with this inadequate 
notice.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Moreover, the Board finds that even if the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice, the lack of 
notice is harmless error because a reasonable person could be 
expected to understand what was needed to substantiate his 
claim from reading the above letters as well as the March 
2006 rating decision, April 2007 statement of the case, and 
April 2008 supplemental statement of the case.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209); rev'd, Shinseki v. Sanders, 566 U.S. 
____ (2009).  Furthermore, the Veteran has not alleged that 
he has suffered any prejudice from the lack of notice.  Id.

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims files all identified and available 
records relevant to the current appeal including the 
Veteran's records held by the Social Security Administration, 
the Indianapolis VA Medical Center, Putman County Hospital, 
Methodist Hospital, Saint Vincent Hospital, Dr. Keith Landry, 
and Dr. Keith Ernst.  In fact, in June 2007 the Veteran 
notified VA that he had no further evidence to file in 
support of his claim.  In addition, in January 2006 the 
claimant was provided VA examination which is adequate to 
adjudicate the appeal because the examiner had the record on 
appeal and, after an examination of that record and the 
claimant, provided a medical opinion as to whether the 
claimant had a current disability.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Barr v. Nicholson, 21 Vet App 303 (2007).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that he has peripheral neuropathy in the 
lower extremities either due to his military service or due 
to his service connected type 2 diabetes mellitus.  It is 
also requested that the Veteran be afforded the benefit of 
the doubt.

Service connection is also warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319 at 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above laws and regulations in mind, the Board will 
first consider whether the Veteran has a current disability 
because it is a condition precedent for establishing service 
connection on either a direct or secondary bases.  See 
38 C.F.R. §§ 3.303, 3.310; also see Hickson, supra.  

In this regard, the Board observes that neither service 
treatment records nor post-service treatment records show the 
Veteran being diagnosed with peripheral neuropathy in either 
lower extremity.  

Specifically, service treatment records, including the 
October 1966 separation examination, July 1970 re-enlistment 
examination, and the August 1971 annual examination, were 
negative for a diagnosis peripheral neuropathy in either 
lower extremity.  

Post-service, while the April 2002 VA diabetes mellitus 
examiner opined that the Veteran was positive for numbness 
and tingling in both legs, he thereafter opined that it is 
not clear whether this problem is due to the claims diabetes 
mellitus or back surgeries.  See Bloom v. West, 13 Vet. App. 
185, 187 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  In this 
regard, while VA and private treatment records noted the 
Veteran's complaints and treatment for pain, numbness, 
weakness, loss of sensation, and/or a tingling in the right 
and/or left lower extremity, these records attributed the 
adverse symptomatology to his non service connection low back 
disorder and/or arthritis of the hip.  See, for example, 
treatment records from Methodist Hospital dated from October 
to November 1974, January 1979, and from May 1996 to June 
1996; letter from Norma E. Whitney, D.O., dated in August 
1979; treatment records from Putman Community Hospital dated 
in January 1984, April 1994, February 1996, June 1996, and 
August 1996; Saint Vincent Hospital dated in March 1996; 
Social Security Administration examination dated in September 
1998; and VA treatment records dated in April 1998, June 
1998, August 1998, April 1999, August 2001, July 2002, 
January 2003, and July 2003.  Tellingly, none of these 
records diagnosed the Veteran with peripheral neuropathy in 
either lower extremity.  Furthermore, at the November 2006 VA 
neurological examination, which was held for the express 
purpose of ascertaining if the Veteran had peripheral 
neuropathy in either lower extremity, it was opined that he 
did not.  This opinion is not contradicted by any other 
medical opinion of record.  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence does not 
show that the Veteran had been diagnosed with peripheral 
neuropathy in either lower extremity at any time during the 
pendency of his appeal.  See Hickson, supra; McClain, supra.  
Where there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, entitlement to service connection for a peripheral 
neuropathy of the lower extremities must be denied on both a 
direct and secondary bases.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. §§ 3.303, 3.310. 

As to the Veteran, his wife's, and his representative 
writings to VA, the personal hearing testimony, and/or the 
claimant's statements to healthcare professional including 
his VA examiners regarding the claimant having peripheral 
neuropathy, the Board does not find these assertions to be 
competent evidence of a current disability because as lay 
persons they do not have the required medical expertise to 
diagnose peripheral neuropathy because such a diagnosis 
requires medical expertise which they do not have.  See 
Buchanan, supra; Charles, supra; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for peripheral neuropathy of the lower 
extremities is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


